Pipe Creek Water Well, LLC
                                                                      and Robert Rae




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       March 4, 2015

                                    No. 04-14-00906-CV

                                       David MAUK,
                                         Appellant

                                             v.

               PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00386
                         Honorable Richard Price, Judge Presiding


                                      ORDER
        The Appellant’s Unopposed Motion to Extend Deadline to Respond to Appellee’s Reply
Brief is GRANTED. The appellant’s reply brief is due on March 19, 2015.

It is so ORDERED on this 4th day of March, 2015.

                                                         PER CURIAM

ATTESTED TO:___________________________
                Keith E. Hottle
                Clerk of Court